OPINION — AG — THE PRESIDENT OF THE STATE BOARD OF AGRICULTURE IS LIMITED TO THOSE ACTIVITIES APPROVED BY THE BOARD OF AGRICULTURE ACTING WITHIN ITS AUTHORITY AS OUTLINED IN THE OKLAHOMA CONSTITUTION, ARTICLE VI, SECTION 31 AND 2 O.S. 1971 [2-1971], 2-4 AND OTHER PROVISIONS OF THE LAW.  OF COURSE, NO BOARD OR COMMISSION OF STATE GOVERNMENT MAY EXCEED THE AUTHORITY DELEGATED IT BY THE OKLAHOMA LEGISLATURE, AND AN OFFICER ACTING PURSUANT TO AUTHORITY DEPRIVED FROM A BOARD OR COMMISSION MAY NOT, IN AN OFFICIAL CAPACITY, GO BEYOND THE SCOPE OF THE AUTHORITY GRANTED THAT OFFICER BY THE BOARD OR COMMISSION. CITE: 2 O.S. 1971 [2-1971], 2-3, 2 O.S. 1976 Supp. 1-3(B) [2-1-3], 2 O.S. 1971 2-5 [2-5], (DON MCCOMBS)